DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Arguments
Arguments are moot in view of new grounds of rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over HP Point of Sales (POS) Peripherals Configuration Guide Version 3.89 (“HP”) in view of Douthat (US 20180316815 A1) and Tevanian (US 20070067659 A1).
Regarding claim 1, HP discloses:
1. A non-transitory machine-readable medium storing instructions executable by a processing resource to (page 79 computer drivers):
	detect a peripheral device coupled to a computing device at startup of the computing device (page 79 “When the printer is attached to the unit via the powered USB connection, Windows will load the drivers for the HP POS printer”);
	access a configuration file for the peripheral based on the detected peripheral device (page 79 drivers are accessed), wherein the configuration file includes a plurality of operating modes associated with the detected peripheral device and provides parameters and initial settings for an operating system for the plurality of operating modes (see sections 6.4.3, 6.4.4, 6.4.5 various modes and associated settings are known); 
	apply a first operating mode from the plurality of operating modes to the detected peripheral device at startup of the computing device (see page 79 printer class is the default mode of the printer).

HP fails to disclose:
	determine a state of the computing device related to a power mode of the computing device; and 
	alter the peripheral device from the first operating mode to a second operating mode to alter the parameters and initial settings for the operating system in response to the determined state of the computing device.
	Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state

However Douthat discloses:
A battery powered POS (abstract)
determine a state of the computing device related to a power mode of the computing device (fig. 3 310/315); and 
	alter the peripheral device from the first operating mode to a second operating mode to alter the parameters and initial settings for the operating system in response to the determined state of the computing device (fig. 3 340).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Douthat by using a portable POS device and modifying different modes to appropriately address power issues. The motivation to make the POS battery-powered is that it has been held that portability is obvious to one of ordinary skill in the art (see 

HP as modified still fails to disclose:
	Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state

However Tevanian discloses Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state (paragraph 4 low power state with ports turned off would be unable to detect peripheral devices, inherently disclosed normal state has ports turned on which would be capable of detecting peripheral devices). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP as modified by disabling peripheral ports in lower mode. The motivation for the combination is to conserve power (paragraph 4).


Regarding claim 3, HP discloses wherein each of the plurality of operating modes is based on an identified device classification of the detected peripheral device (page 87 modes displayed relate to printers).

claim 4, HP discloses, wherein the instructions to detect the peripheral device include instructions to detect a device classification of the peripheral device (page 345 select the device type).

Regarding claim 5, HP discloses wherein the instructions to detect the peripheral device include to detect a device identification code of the peripheral device (page 345 Device Type such as “HPMobileSCanner” which can be considered an identification code).

Regarding claim 7, HP discloses wherein the plurality of operating modes includes a communication (COM) mode, a keyboard mode, a printer class mode, a composite mode, a human interface device (HID) mode, a composite mode, and a native mode (page 87 printer class).

Regarding claim 8, HP discloses: a point of sale (POS) peripheral device coupled to a computing device (page 87 printer attached to computer); and the computing device comprising instructions to: detect the POS peripheral device (page 79 “When the printer is attached to the unit via the powered USB connection, Windows will load the drivers for the HP POS printer access a configuration file for the peripheral based on the detected peripheral device (page 79 drivers are accessed), wherein the configuration file includes a plurality of operating modes associated with the detected peripheral device and provides parameters and initial settings for an operating system for the plurality of operating modes (see sections 6.4.3, 6.4.4, 6.4.5 various modes and 

HP fails to disclose:
	determine a state of the computing device related to a power mode of the computing device; and 
	alter the peripheral device from the first operating mode to a second operating mode to alter the parameters and initial settings for the operating system in response to the determined state of the computing device.

However Douthat discloses:
A battery powered POS (abstract)
determine a state of the computing device related to a power mode of the computing device (fig. 3 310/315); and 
	alter the peripheral device from the first operating mode to a second operating mode to alter the parameters and initial settings for the operating system in response to the determined state of the computing device (fig. 3 340).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Douthat by using a portable POS device and modifying different modes to appropriately address power issues. The motivation to make the POS battery-powered 

HP as modified still fails to disclose:
	Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state

However Tevanian discloses Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state (paragraph 4 low power state with ports turned off would be unable to detect peripheral devices, inherently disclosed normal state has ports turned on which would be capable of detecting peripheral devices). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP as modified by disabling peripheral ports in lower mode. The motivation for the combination is to conserve power (paragraph 4).




Regarding claim 10, wherein the identified operating mode is selected via a user interface of the computing device (see figure on page 87).

Regarding claim 11, HP discloses wherein the peripheral device is one of a POS printer device class, a scanner device class, or a line display device class (page 87 it’s a printer).

Regarding claim 12, HP discloses detecting, by a computing device, one of a device classification and a device identification code of a point of sale (POS) peripheral device (page 87 receipt printer class is detected); 	accessing, by the computing device, a configuration file for the peripheral based on the detected peripheral device (page 79 drivers are accessed), wherein the configuration file includes a plurality of operating modes associated with the detected peripheral device and provides parameters and initial settings for an operating system for the plurality of operating modes (see sections 6.4.3, 6.4.4, 6.4.5 various modes and associated settings are known); identifying, by the computing device, one of the plurality of operating modes (page 87 figure radio button selected); and applying, by the computing device, the identified operating mode to the 

HP fails to disclose:
	Determining, by the computing device, a computing state of the computing device related to a power mode of the computing device; and 
	Altering, by the computing device, the peripheral device from the first identified mode to a different operating mode to alter the parameters and initial settings for the operating system in response to the determined computing state of the computing device.

However Douthat discloses:
A battery powered POS (abstract)
Determining, by the computing device, a computing state of the computing device related to a power mode of the computing device (fig. 3 310/315); and 
	Altering, by the computing device, the peripheral device from the first identified mode to a different operating mode to alter the parameters and initial settings for the operating system in response to the determined computing state of the computing device (fig. 3 340).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Douthat by using a portable POS device and modifying different modes to appropriately address power issues. The motivation to make the POS battery-powered is that it has been held that portability is obvious to one of ordinary skill in the art (see 

HP as modified still fails to disclose:
	Preventing the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state

However Tevanian discloses Preventing the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state (paragraph 4 low power state with ports turned off would be unable to detect peripheral devices, inherently disclosed normal state has ports turned on which would be capable of detecting peripheral devices). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP as modified by disabling peripheral ports in lower mode. The motivation for the combination is to conserve power (paragraph 4).


Regarding claim 13, HP as modified by Douthat above discloses the claimed subject matter. Specifically based on the power state of the POS device, the printer state is adapted.

Regarding claim 14, HP discloses wherein controlling the computing state of the POS peripheral device includes at least one of: enabling a function within a POS peripheral device class; disabling a function within the POS peripheral device class; hiding the POS peripheral device; and unhiding the POS peripheral device (page 87 enabling/disabling functions associated with particular device class modes).

Regarding claim 15, HP discloses wherein the device classification and the device identification code of a POS peripheral device are detected upon start-up of the computing device (page 82-86 detect printer i.e. device classification and a particular identification code applied to the printer, i.e. COM1/COM2/etc., run by OS, therefore detection is considered to be at startup)
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HP Point of Sales (POS) Peripherals Configuration Guide Version 3.89 (“HP”) in view of Douthat and Tevanian as applied to claims 1/8 and further in view of Takahashi (US 20120226829 A1).
claim 6, HP as modified fails to disclose and Takahashi discloses configuration file stored as a SMBIOS table (fig. 3, paragraph 43). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP by maintaining configuration settings in a BIOS. The motivation for the combination is to control hardware before and after startup (paragraph 14).

Regarding claim 9, HP as modified fails to disclose Takahashi discloses wherein the computing device uses a basic input/output system (BIOS) initialization code to detect the POS peripheral device (fig. 3, paragraph 43). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP by maintaining configuration settings in a BIOS. The motivation for the combination is to control hardware before and after startup (paragraph 14).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HP Point of Sales (POS) Peripherals Configuration Guide Version 3.89 (“HP”) in view of Douthat (US 20180316815 A1).
Regarding claim 1, HP discloses:
1. A non-transitory machine-readable medium storing instructions executable by a processing resource to (page 288 windows drivers):
	detect a peripheral device coupled to a computing device at startup of the computing device (page 288 section 6.7.2 barcode scanner is detected and configuration of drivers occurs)
	access a configuration file for the peripheral based on the detected peripheral device (page 288 drivers are accessed), wherein the configuration file includes a 
	apply a first operating mode from the plurality of operating modes to the detected peripheral device at startup of the computing device (see page 290 6.7.3 HID mode is default).

HP fails to disclose:
	determine a state of the computing device related to a power mode of the computing device; and 
	alter the peripheral device from the first operating mode to a second operating mode to alter the parameters and initial settings for the operating system in response to the determined state of the computing device.
	Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state


However Douthat discloses:
A battery powered POS (abstract)
determine a state of the computing device related to a power mode of the computing device (fig. 3 310/315); and 


It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Douthat by using a portable POS device and modifying different modes to appropriately address power issues. The motivation to make the POS battery-powered is that it has been held that portability is obvious to one of ordinary skill in the art (see MPEP 2144.04(V)(A)). The motivation for the power mode management is undervoltage protection (paragraph 5).

HP as modified still fails to disclose:
	Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state

However Tevanian discloses Prevent the peripheral device from being detected responsive to the computing device operating in a first power state and allow the peripheral device to be detected responsive to the computing device operating in a second power state (paragraph 4 low power state with ports turned off would be unable to detect peripheral devices, inherently disclosed normal state has ports turned on which would be capable of detecting peripheral devices). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP as modified by .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HP Point of Sales (POS) Peripherals Configuration Guide Version 3.89 (“HP”) in view of Douthat (US 20180316815 A1) and Tevanian as applied to claim 1 directly above and further in view of Willins (US 20040222301 A1).
Regarding claim 2, HP as modified per claim 1 (directly above) suggested different power modes for bar code scanners, based on the POS state, but did not disclose adjusting a quantity of barcodes supported. However Willins discloses a barcode scanner changing modes where one mode supports more types of codes (paragraph 56). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of HP as modified by using supported bar codes as a way of regulating power consumption. The motivation for the combination is to reduce power consumption (paragraph 56).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687